IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 24, 2007
                                No. 05-30955
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CORY D RIGMAIDEN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 2:04-CR-20128


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Cory D. Rigmaiden appeals the sentence imposed following his guilty-plea
conviction of possessing with the intent to distribute cocaine base. He argues
that his sentence is unreasonable because it was imposed under what amounts
to a de facto mandatory sentencing guidelines system resulting from this court’s
precedents bestowing a presumption of reasonableness on sentences which fall
within a defendant’s advisory sentencing guidelines range. Rigmaiden also
argues that the district court failed to consider his arguments for a

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-30955

below-guidelines sentence, failed to analyze on the record the sentencing factors
in 18 U.S.C. § 3553(a), and gave too much weight to the advisory Sentencing
Guidelines.
      The 300-month term of imprisonment imposed in Rigmaiden’s case fell
within his properly calculated guidelines range and is entitled to a presumption
of reasonableness. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.
2006). Rigmaiden’s argument that the presumption of reasonableness used by
this court returns the Sentencing Guidelines to their formerly unconstitutional,
mandatory status is foreclosed. See Rita v. United States, 127 S. Ct. 2456, 2462
(2007).
      The district court’s statements at sentencing reflect sufficient
consideration of Rigmaiden’s mitigation argument and of the § 3553(a) factors.
Rigmaiden has not demonstrated that the district court clearly erred in
exercising its broad sentencing discretion by imposing a sentence that failed to
“account for a factor that should have received significant weight,” gave
“significant weight to an irrelevant or improper factor,” or represented “a clear
error of judgment in balancing the sentencing factors.” See United States v.
Nikonova, 480 F.3d 371, 376 (5th Cir. 2007), cert. denied, ___ S.Ct. ___, 2007 WL
1708063 (Oct. 1, 2007) (No. 06-11834). Accordingly, Rigmaiden has not rebutted
the presumption of reasonableness.
      AFFIRMED.




                                       2